Ellison, J.
This is an injunction proceeding to restrain defendant from destroying a well on his own lands. A temporary order was dissolved and the school district appealed. It appears that several years ago the defendant gave the school district a license to dig a well near the school grounds, but upon lands of defendant, and to get water therefrom for the use of the school; that in pursuance of this license the district expended money in digging, walling, curbing and putting in a pump; that it used the well for several years ; that *136recently defendant asked the district officials to sign an agreement that on twelve months’ notice from him it would give up the use of the well. The district refused and defendant began to destroy the well by tearing out-the pump and turning into it unclean surface water.
Under the rule as recognized in this state we are compelled to reverse the judgment. While a parol license to' enter upon real estate is generally revocable at the pleasure of the licensor, it is settled that such license cannot be revoked when the licens.ee on the faith of the license, with the kno wledge of the licensor, has expended his money and labor in carrying out the-object of the license. This is on the principle of éstoppel. House v. Montgomery, 19 Mo. App. 170, and cases cited; Gibson v. St. Louis, 33 Mo. App. 165 Rerick v. Kern, 14 S. & R. (Pa.) 267. And there need not he any beneficial consideration going to the licensor. The case of Nelson v. Nelson, cited by defendant, was. a mere permissive use, with no element of estoppel. The right to get water from the well will continue until revoked by the parties, or in other ways known to the the law.
Counsel for defendant appear to lay stress upon there being sufficient adverse possession made out, but the foregoing views show that there need not be any adverse possession by the school district. Indeed, if it can be shown that the plaintiff asserted a claim inconsistent with the license and in derogation of it, such conduct would amount to a renunciation of the license, and, unless followed by. adverse possession for sufficient-length of time, would oust plaintiff of any right to use-the water.
The judgment is reversed, and the cause is remanded.
All concur.